                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION

    LABARRION HARRIS,

                  Plaintiff,                                     CIVIL ACTION NO.: 6:19-cv-33

         v.

    CHAPLAIN BERNARD HILL; and
    GEORGIA DEPARTMENT OF
    CORRECTIONS,

                  Defendants.

                                                ORDER

        This matter comes before the Court on Plaintiff’s Notice and Motion to Voluntarily

Dismiss. 1 (Doc. 7.) Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Court

GRANTS Plaintiff’s Motion and DISMISSES Plaintiff’s Complaint without prejudice. The

Court REJECTS as moot the Magistrate Judge’s April 30, 2019 Report and Recommendation,

(doc. 3), and DIRECTS the Clerk of Court to enter an appropriate judgment of dismissal and to

CLOSE this case.

        SO ORDERED, this 1st day of August, 2019.




                                          R. STAN BAKER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA


1
  Although Plaintiff provided no legal basis for his Motion, the Court construes Plaintiff’s Motion as being
made pursuant to Rule 41 of the Federal Rules of Civil Procedure. “Federal courts sometimes will ignore
the legal label that a pro se litigant attaches to a motion and recharacterize the motion in order to place it
within a different legal category.” Retic v. United States, 215 F. App’x 962, 964 (11th Cir. 2007) (quoting
Castro v. United States, 540 U.S. 375, 381 (2003)). Federal courts “may do so in order to avoid an
unnecessary dismissal, to avoid inappropriately stringent application of formal labeling requirements, or to
create a better correspondence between the substance of a pro se motion’s claim and its underlying legal
basis.” Id. (quoting Castro, 540 U.S. at 381–82).
